Citation Nr: 0913526	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  08-02 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 0 percent for 
anisometropic amblyopia right eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1961 to 
January 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to an evaluation in excess of 0 
percent for anisometropic amblyopia right eye.  The Veteran 
requested a Board hearing but withdrew this request in March 
2008.


FINDING OF FACT

With the reduction of disability attributed to pre-service 
vision impairment, increased compensation would require the 
anatomical loss of the right eye which is not demonstrated.


CONCLUSION OF LAW

The criteria for a compensable rating for anisometropic 
amblyopia right eye are not met. 38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.322, 4.22, 
4.84a, Diagnostic Codes 6066, 6070, 6077 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in June 2007 and September 2007.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
notified the Veteran of the general criteria for an increased 
rating claim, and notified the Veteran of the respective 
responsibilities of VA and the Veteran in substantiating the 
record.  

While the notice letters included the general criteria for 
submitting evidence that the eye disability was worse, the 
general procedure for assigning disability ratings, and the 
impact the disability had on the Veteran's employment, the 
letters did not notify the Veteran of the rating criteria for 
the eye disability or that the Veteran should submit evidence 
of how the eye disability affects his daily life.  Thus, VA's 
duty to notify has not been satisfied with respect to VA's 
duty to notify him of the information and evidence necessary 
to substantiate the claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Board finds that any VCAA notice errors did not affect 
the essential fairness of the adjudication as VA has obtained 
all relevant evidence, and as the appellant has demonstrated 
actual knowledge of what was necessary to substantiate the 
claim.  Id., Vazquez-Flores, 22 Vet. App. at 48.  
Specifically, the Veteran submitted statements on a September 
2007 VA examination how his eye disability affected his daily 
life.  He also has submitted argument regarding how his 
vision worsened in service and that he should be compensated 
for this.  Additionally, the Veteran has a veterans service 
organization representative, who is presumed to have 
knowledge of the applicable criteria for the Veteran's claim 
and to have communicated this information to the claimant. 
See Overton v. Nicholson, 20 Vet. App. 427, 438- 439.  These 
actions by the Veteran indicate actual knowledge of the right 
to submit additional evidence and of the availability of 
additional process regarding both the rating criteria for his 
eye disability and the effect of the disability on the 
Veteran's daily life.  Moreover, the RO has communicated to 
the Veteran since the original grant of service connection in 
April 2006 why his disability rating is at 0 percent.  Based 
on this information provide to the Veteran and the notice 
letters provided to the Veteran in June 2007 and September 
2007, a reasonable person would be expected to understand 
from the information he has received over the years what is 
necessary to substantiate his increased rating claim.  As 
both actual knowledge of the Veteran's procedural rights and 
the evidence necessary to substantiate the claim have been 
demonstrated, and he has had a meaningful opportunity to 
participate in the development of his claim, the Board finds 
that no prejudice to the Veteran will result from proceeding 
with adjudication without additional notice or process.  See 
Sanders v. Nicholson, 487 F.3d 881.  Furthermore, as 
discussed below, it appears that VA has obtained all relevant 
evidence.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
severity of the eye disability.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into active service.  
It is necessary therefore to deduct from the present degree 
of disability the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule. 38 C.F.R. § 4.22. See also 38 
C.F.R. § 3.322 (When aggravation of a veteran's nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.)

According to the Schedule for Rating Disabilities, when a 
veteran has central visual acuity of 10/200 in one eye and a 
central visual acuity of 20/40 in the other eye, a 30 percent 
evaluation is warranted under 38 C.F.R. § 4.84a, Diagnostic 
Code 6077.  When a veteran is blind in one eye, having only 
light perception, and has central visual acuity of at least 
20/40 in the other eye, a 30 percent evaluation is warranted. 
38 C.F.R. § 4.84a, Diagnostic Code 6070.  A 40 percent 
evaluation is warranted when there is anatomical loss of one 
eye and central visual acuity is at least 20/40 in the other 
eye. 38 C.F.R. § 4.84a, Diagnostic Code 6066.

According to service treatment records, the Veteran's distant 
vision was 20/400 (or 10/200) in the right eye at entry into 
service in February 1961 and 20/20 in the left eye.  At the 
time of discharge from service in October 1963, he had light 
perception only in the right eye and the left eye vision was 
20/20.  

A March 2006 VA examiner determined that it was more likely 
than not that there was a permanent aggravation of the right 
eye impairment beyond the normal progression.  An April 2006 
rating decision granted service connection for anisometropic 
amblyopia right eye on the basis of the medical opinion.  A 
noncompensable rating was assigned under Diagnostic Code 
6070, and this rating has been confirmed until the present 
time.  In explaining the basis for the noncompensable rating, 
the adjudicators who prepared the April 2006 rating decision 
indicated that while the most recent post-service findings 
demonstrated entitlement in the right eye to a 30 percent 
rating, the record also demonstrated that the Veteran's right 
eye was 30 percent disabling at entrance to his period of 
service.  As such, it was explained that with reduction of 
the 30 percent pre-service disability from the disability 
demonstrated after service as mandated by 38 C.F.R. § 3.322, 
a noncompensable rating was warranted.

The relevant facts in this case have not changed since the 
original grant of service connection.  A September 2007 VA 
examination report shows the Veteran could only see hand 
motion in the right eye and had visual acuity of 20/40 in the 
left eye.  This continues to represent the criteria for a 30 
percent evaluation.  As this case involves aggravation of eye 
disability by active duty, the rating currently assigned to 
the Veteran's service-connected right eye disability is to 
reflect only the degree of disability over and above the 
degree existing at the time of service entrance. 38 C.F.R. §§ 
3.322, 4.22.  Consequently, because the Veteran's right eye 
was 30 percent disabling at service entrance and is currently 
30 percent disabling, the current 0 percent evaluation for 
right eye disability is correct.  Since the Veteran does not 
have anatomical loss of the right eye, the criteria for a 40 
percent rating under Diagnostic Code 6066 are not met.

The level of impairment in the right eye has been relatively 
stable throughout the appeals period, or at least has never 
been worse than what is warranted for a 0 percent rating.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's disability picture has not been rendered so 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation for the 
disability at issue for which an increased compensation 
benefits is sought on appeal.  38 C.F.R. § 3.321(b)(1); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  A September 
2007 VA examination report noted that the impact of the eye 
disability on occupational activities was vision difficulty; 
but the Veteran has not submitted, nor does the record show, 
any evidence of marked interference with employment solely 
due to the right eye disability.  The record also does not 
show frequent periods of hospitalization due to the right 
eye.  The current schedular criteria adequately compensate 
the Veteran for the current nature and extent of severity of 
the disability at issue.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

The preponderance of the evidence is against the increased 
rating claim for anisometropic amblyopia right eye; there is 
no doubt to be resolved; and an increased rating is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an evaluation in excess of 0 percent for 
anisometropic amblyopia right eye is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


